 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                                  Case No.: 2:06-cr-00160-APG-RJJ

 4           Plaintiff                                   Order Denying Motions to Represent Self
                                                                 and for Rule 60 Relief
 5 v.
                                                                     [ECF Nos. 176, 177]
 6 FALASHA ALI,

 7           Defendant

 8         Defendant Falasha Ali moves to set aside the court’s November 2010 judgment denying

 9 his motion under 28 U.S.C. § 2255. ECF Nos. 106, 177. Ali contends his current motion is not a

10 second or successive § 2255 motion, but he raises many of the same arguments that have been

11 raised and rejected in the past. See, e.g., ECF Nos. 95, 99, 106. A motion denominated as one

12 under Federal Rule of Civil Procedure 60(b) will be treated as a second or successive § 2255

13 motion “if it attacks the federal court’s previous resolution of a claim on the merits, since

14 alleging that the court erred in denying habeas relief on the merits is effectively indistinguishable

15 from alleging that the movant is, under the substantive provisions of the statutes, entitled to

16 habeas relief.” Gonzalez v. Crosby, 545 U.S. 524, 532 (2005) (internal footnote and emphasis

17 omitted). Ali’s claims regarding effectiveness of counsel, his mental capacity, the calculation of

18 his sentence, and the effect of uncharged conduct on his sentence attack the court’s prior

19 resolution of these claims and so constitute a successive § 2255 motion. I therefore must deny

20 these portions of the motion for lack of jurisdiction. See United States v. Washington, 653 F.3d

21 1057, 1065 (9th Cir. 2011) (stating that “[a] second or successive § 2255 petition may not be

22 considered by the district court unless petitioner obtains a certificate authorizing the district court

23 to do so.” (quotation omitted)); 28 U.S.C. § 2255(h).
 1         Ali also claims that the court lost jurisdiction over him when it granted a writ of habeas

 2 corpus ad prosequendum to have him transferred to an FBI office for a polygraph examination.

 3 To the extent this is a new claim or a claim that could and should have been raised previously, I

 4 lack jurisdiction to consider it as well. But this claim arguably falls within Rule 60(b) because it

 5 “attacks, not the substance of the federal court’s resolution of a claim on the merits, but some

 6 defect in the integrity of the federal habeas proceedings.” Gonzalez, 545 U.S. at 532. To the

 7 extent that this claim is properly before me, I deny it. The court did not lose jurisdiction over

 8 Ali.

 9         Ali separately filed a motion to represent himself. ECF No. 176. In that motion, he refers

10 to the Ninth Circuit’s order removing Gia A. McGillivray as his counsel. Id.; see also ECF No.

11 174. In the meantime, new counsel has been appointed for Ali. ECF No. 175. Given the timing,

12 it appears the order appointing Michael Tanaka as counsel crossed in the mail with Ali’s motion

13 to represent himself. I deny Ali’s motion because there is nothing left for him to do in this court

14 and because he is now represented by Mr. Tanaka. If Ali wishes to represent himself before the

15 Ninth Circuit, he should file a motion in that court.

16         IT IS THEREFORE ORDERED defendant Falasha Ali’s motion to represent himself

17 (ECF No. 176) and motion for relief (ECF No. 177) are DENIED.

18         DATED this 2nd day of October, 2018.

19

20
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
21

22

23



                                                     2
